PER CURIAM.
Plaintiff was convicted of unlawful transportation of intoxicating liquors, and, from the judgment and ordier denying his motion for new trial, he has appealed.
No novel questions are presented. Appellant contends that the venue of the offenses was insufficiently proved. We think the proof was sufficient. He questions also- the sufficiency of the evidence to support the verdict. We think it was sufficient. Appellant predicates error on the fact that the prosecuting attorney in his argument to the jury said-, “There is nobody else hauling or peddling booze, in this country that I know of,” and “This case involves one of the biggest bootleggers in this country.” These remarks were entirely outside of the record, and the making of them was reprehensible misconduct on the part of the prosecuting attorney, and constituted error, but the jury was promptly and *515fully admonished by the learned trial judge; and under the circumstances of this case, we do not think such misconduct of the prosecuting attorney should work a reversal. City of Sioux Falls v. Marshall, 49 S. D. 476, 207 N. W. 475.
The judgment and order appealed from are affirmed.
MISER, C., sitting in lieu of BROWN, J., absent.